Citation Nr: 0115055	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection was denied 
for bilateral hearing loss as not well grounded.  In a 
February 2000 statement of the case, service connection was 
granted for right ear hearing loss, and a zero percent 
disability rating was assigned effective June 29, 1998, the 
date of receipt of the informal claim for service connection 
for bilateral hearing loss.  The veteran filed a notice of 
disagreement with the initial assignment of the zero percent 
rating for right ear hearing loss, and perfected an appeal on 
the issues of service connection for left ear hearing loss 
and a compensable rating for right ear hearing loss.  
Therefore, the issues are as stated on the title page.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran was notified of the information and evidence 
needed to substantiate this claim.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained; the veteran was afforded an examination; and a 
medical opinion was obtained.

2.  The preponderance of the competent and probative evidence 
shows that the veteran's left ear hearing loss, including the 
hearing loss disability present prior to the recent onset of 
complete deafness in that ear, is not of service origin; that 
it was not compensably manifested within one year after 
active service; and that it is not otherwise related to 
active service.

3.  Since June 29, 1998, the veteran has had Level VII 
hearing in the right ear and, for VA purposes, Level I 
hearing in the left ear.

4.  The revised criteria for evaluating hearing loss are not 
more favorable toward the veteran's claim.

5.  The veteran's right ear hearing loss does not present an 
unusual or exceptional disability picture, and it is not 
shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).

2.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 3.383, 
4.85, 4.86, Diagnostic Code 6100 (2000); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998) (effective prior to June 
10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service entrance examination report reflects 
that his hearing was 15/15 bilaterally.  His separation 
examination report reveals that he had no ear abnormalities, 
that his hearing was 15/15 (whispered voice) in each ear, and 
that his only significant in-service disease, wound or injury 
was trench feet in 1944.  

The veteran's Enlisted Record and Report of Discharge form 
reflects that his last military occupational specialty was 
survey and instrument man and that he served in the European 
African Middle Eastern Theater of Operations, arriving there 
in May 1944 and departing in January 1946.  He participated 
in the Rome Arno, North Apennines, Rhineland, and Central 
Europe battles and campaigns.  He was also awarded a campaign 
medal.  He did not receive any combat citations or medals.  
His Separation Qualification Record shows that his first 
military occupation specialty was field artillery basic 
training for 12 months and that he was a survey and 
instrument man for 17 months.  It was noted that while in 
combat in Italy, France and Germany, he served with the 552d 
Field Artillery Battalion locating gun positions, observation 
posts, targets, and fire control positions and other related 
positions by use of surveying instruments and equipment.  
After surveying in the field, his other duties included 
compiling, calculating and plotting data prior to battalion 
firing.  Shortly after service he filed a claim for VA dental 
treatment.

On April 8, 1998, the veteran reported his social and medical 
history to the University of Hawaii Geriatrics Department.  
He said that he was a retired real estate broker and 
currently managed rental units and a corporation.  In regard 
to his health and physical condition, it was noted that he 
had eye, prostate and bowel problems; he did not report any 
hearing problems.

A Geriatric Problem List, which indicates that the "date 
started" was April 15, 1998 notes that decreased hearing was 
among the veteran's active medical problems.  The veteran 
underwent a geriatric assessment by V. Valcour, M.D., on 
April 16, 1998.  He reported that he had had a hearing 
problem since 1990 and had retired from a career as a real 
estate broker in 1995.  It was noted that he used a left ear 
hearing aid.  Physical examination revealed that he could 
hear a soft-spoken voice in both ears.  

Kuakini Health System records reflect that on April 18, 1998, 
the veteran's spouse called to report that the veteran had 
had a dizzy spell the night before, and that since then he 
had had a complete loss of hearing in the left ear.  He was 
seen later that day by M. Pang, M.D., a specialist in 
otolaryngology and head and neck surgery.  The veteran 
reported that at 6 p.m. the night before he felt woozy and a 
little imbalanced while sitting; that by 8 p.m. he could hear 
machine-type or ocean-wave noises in his left ear; and that 
at about 8:15 p.m. he could no longer hear in his left ear.  
He reported that he had worn a right ear hearing aid for 
three years and that, up to this point, his left ear hearing 
had been better than his right ear hearing.  It was noted 
that there was "no history of any loud noise exposure."  
Following an examination the impression was sudden left ear 
hearing loss with vertigo.  The differential diagnoses were 
cochleovestibulitis, posterior fossa tumor, and central 
nervous system vascular insufficiency, vascular loop.  
Kuakini Health System records reflect that, later that day, 
it was noted that several things were possible including an 
infection or tumor.

Kuakini Health System records show that on April 20, 1998, 
the veteran was informed that Dr. Pang's differential 
diagnoses were viral inner ear infection, tumor (unlikely), 
and cerebrovascular accident.  Dr. Pang's records reveal that 
the veteran was examined later that day and the impressions 
were cochleovestibulitis and rule out posterior circulation 
ischemia.  

The veteran underwent a physical examination on April 23, 
1998, by D. Kaku, M.D., a private neurologist, who noted that 
it was likely that an acute injury to the left eighth cranial 
nerve caused his acute hearing loss and unsteadiness, most 
likely an infarct of the nerves, and that it was unlikely 
that the left ear hearing would return.  

Dr. Pang's records reflect that on April 29, 1998, the 
veteran underwent an audiogram, which was noted to reveal no 
residual left ear hearing.  As for the right ear, it was 
indicated that the audiogram revealed a moderate, low-
frequency, sensorineural hearing loss and a severe, high-
frequency, sensorineural hearing loss.  

In late May 1998, it was noted that the veteran continued to 
have a complete left ear hearing loss.  The assessment was 
that the recent left ear hearing loss with gait changes 
thought to be due to a cerebrovascular accident at the eighth 
cranial nerve.

On June 28, 1998, the RO received the veteran's informal 
claim for service connection for bilateral hearing loss.  He 
submitted a VA Form 21-526 (veteran's application for 
compensation or pension) in August 1998.  He did not report 
any in-service or post-service treatment for hearing loss.

Dr. Pang's records reflect that the veteran was examined on 
July 9, 1998.  The impressions were the following: 
cochleovestibulitis - rule out posterior stroke; left, 
profound, sensorineural hearing loss; and right, moderate, 
low-frequency, sensorineural hearing loss.

A Kuakini Health System record dated August 12, 1998, shows 
that the assessment was status post acute decrease in hearing 
(loss) in the left ear with balance problems, probably 
secondary to a cerebrovascular accident.  Also, an undated 
geriatric problem list notes that the veteran's active 
medical problems included (1) a decrease in hearing, and (2) 
status post acute loss of hearing in the left ear in April 
1998 with gait changes possibly due to a cerebrovascular 
accident.

September 1998 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
75
90 

The average puretone threshold at those frequencies was 69 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in that ear.  There were no 
puretone threshold readings in the left ear, and the speech 
recognition ability was zero percent in that ear.  Speech and 
puretone Stenger testing was negative.  It was noted that the 
veteran reported that he had a complete loss of hearing as of 
April 1998, and that the etiology of the deafness was 
undetermined.

In the March 1999 rating decision, the RO held that the claim 
of service connection for bilateral hearing loss was not well 
grounded.

In an April 1999 letter, the RO asked the veteran to submit 
medical evidence relating his bilateral hearing loss to 
active service.

In an April 1999 notice of disagreement, the representative 
argued that the veteran was exposed to loud noises during 
combat and that after service he had worked in quiet offices 
and, therefore, did not have any post-service noise exposure.  
The representative reported that none of the veteran's 
siblings or children wore hearing aids, and that, 
accordingly, his hearing loss was not hereditary in nature. 

In May 1999, the veteran submitted photocopies of two 
uninterpreted private audiograms, one performed in September 
1992 and the other in January 1996.  The September 1992 
audiogram appears to show bilateral hearing loss, worse in 
the right ear.  On the photocopy of audiogram, the veteran 
noted that prior to his request for hearing testing in 1992, 
he had been unable to hear some conversation and that his 
hearing loss was gradual but progressive.  He said that he 
purchased a hearing aid at the end of 1992.  On the photocopy 
of the January 1996 audiogram, which also appears to show 
bilateral hearing loss, the veteran stated that he had 
difficulty distinguishing high-pitched sounds.

In a November 1999 statement, Dr. Valcour noted that he had 
treated the veteran for two years and that during that time 
he had had a sudden onset of left ear hearing loss.  Dr. 
Valcour indicated that after an evaluation by a neurologist 
and an otolaryngologist, the etiology of the hearing loss was 
thought to be a small focal infarct.  Dr. Valcour stated that 
the veteran reported that, prior to that episode, the veteran 
had experienced a bilateral decrease in hearing ability and 
that although that type of hearing decrement was not 
uncommonly experienced by older people, he did "not feel it 
is possible to exclude exposure to loud noises, such as 
artillery, at a younger age as a possible contributing 
factor."  

In a December 1999 statement, the representative noted that 
the veteran had been exposed to loud noises during World War 
II because heavy artillery personnel were not given hearing 
protection.  The representative reported that the veteran 
said that he had ringing in his ears and difficulty hearing 
on many occasions during service, but did not go to an aid 
station for this because there were soldiers with more 
serious injuries in need of treatment.  

In a January 2000 statement, the VA audiologist who conducted 
the September 1998 audiology evaluation noted that the 
veteran's induction and separation examination reports showed 
15/15 hearing bilaterally, and that the first available 
hearing test after his discharge in 1946 was conducted in 
1992, when he was 71 years old.  The examiner reported that 
that examination revealed a high-frequency hearing loss in 
the left ear beginning at 3000 Hertz and a mild-to-severe 
hearing loss in the right ear beginning at 1000 Hertz.  The 
examiner noted that the veteran sustained a complete hearing 
loss in the left ear in 1998, which, according to Dr. Kaku 
and Dr. Pang, was due to a small infarct affecting the eighth 
cranial nerve.  The examiner noted that the question was 
whether undocumented acoustic trauma in World War II was a 
contributing factor in his present hearing status and opined 
that although the discharge examination showed 15/15 hearing 
bilaterally, it was possible that some high-frequency hearing 
loss may have existed at that time.  The examiner concluded 
that he was unable to provide any definitive answer to the 
question of whether acoustic trauma in World War II was a 
contributing factor in the veteran's present hearing status.

In a February 2000 statement of the case, service connection 
was granted for right ear hearing loss, and a zero percent 
disability rating was assigned under Diagnostic Code 6100 
effective June 29, 1998, the date of receipt of the informal 
claim of service connection for bilateral hearing loss.

In a March 2000 statement, the representative argued, in 
part, that it was plausible that the veteran's left ear 
hearing loss was due to noise exposure during World War II 
and that, based on the opinion of the VA examiner, the 
veteran was entitled to the benefit of the doubt.  This 
statement was accepted as a substantive appeal on the issue 
of service connection for left ear hearing loss and as a 
notice of disagreement on the issue of the initial assignment 
of a zero percent disability rating for right ear hearing 
loss.  

The veteran and his representative had a conference with a 
decision review officer in April 2000.  At the conference, 
the veteran's spouse stated that they were married in 1955 
and that she did not notice any hearing problems until the 
1960s when he started raising the volume on the television 
and, at times, not responding to her.  The veteran reported 
that he had difficulty hearing when there was background 
noise and that he sat in the front row when he attended 
training sessions for his job.  The veteran submitted an 
article from U.S. News & World Report at the conference.  In 
that article, it was noted that thousands of World War II 
soldiers sustained hearing loss during target practice before 
they were even in combat.  The representative submitted 
written argument that, based on the statements of Dr. Valcour 
and the September 1998 VA examiner, the veteran was entitled 
to the benefit of the doubt on the issue of service 
connection for left ear hearing loss.  

A May 2000 VA audiological evaluation revealed the following 
puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
80
100 

The average puretone threshold at those frequencies was 73 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 66 percent in that ear.  There were no 
puretone threshold readings in the left ear, and the speech 
recognition ability was zero percent in that ear.  Speech and 
puretone Stenger testing was negative.

In a January 2001 statement, the representative reported that 
Dr. Valcour said that it was possible to conclude that the 
veteran's exposure to loud noises in his younger age 
contributed to his current hearing loss and that U.S. News & 
World Report article showed that World War II veterans who 
were exposed to loud noises during service had hearing loss.  
The representative also noted that hearing loss is 
progressive.  In May 2001 written argument, asserted that the 
opinion of Dr. Valcour was unchallenged and that, therefore, 
service connection should be granted for left ear hearing 
loss.
 

Legal Criteria for the Claim of 
Service Connection for Left Ear Hearing Loss 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2000).  

If a chronic disorder such as sensorineural hearing loss is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  This is a rebuttable presumption.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

It is generally accepted that hearing loss that is based on 
noise exposure does not progress after removal from the noise 
exposure and that hearing loss that progresses after removal 
from the noise exposure is from some other cause.  See 
Godfrey v. Brown, 8 Vet. App. 113, 122 (1995) (citing P. W. 
Alberti, "Occupational Hearing Loss," in Diseases of the 
Nose, Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 
14th ed. 1991).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at that time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) (38 U.S.C. § 5107(b) was amended 
by the Veterans Claims Assistance Act of 2000, but with no 
substantive changes in the particular statute).  See also 
38 C.F.R. § 3.102 (2000).

Under 38 U.S.C.A. § 1154, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in or aggravated by active service.  This 
presumption is rebuttable by clear and convincing evidence to 
the contrary.  Id. at 393; Kessel v. West, 13 Vet. App. 9 
(1999).  However, the veteran still must present medical 
evidence that relates the current disability to the in-
service injury or disease.  Kessel, 13 Vet. App. at 17; Wade 
v. West, 11 Vet. App. 302 (1998).  Moreover, the standard for 
determining whether there is relationship between a combat-
related injury and a current disability is still whether the 
preponderance of the evidence is against a finding of such a 
relationship and not whether there is clear and convincing 
evidence to the contrary.  Kessel, 13 Vet. App. at 17-19.

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Medical article or treatise information can be too general or 
inconclusive.  That is not to say that medical article and 
treatise evidence is irrelevant or unimportant; rather, they 
can provide important support when combined with an opinion 
of a medical professional.  Sacks v. West, 11 Vet. App. 314, 
317 (1998).  In addition, a medical treatise can be competent 
evidence of a medical nexus between an in-service injury or 
disease and a current disability if the treatise discusses a 
generic relationship with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).





Analysis of the Claim of 
Service Connection for Left Ear Hearing Loss

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran was notified in the 
March 1999 rating decision that there was no evidence that 
the left ear hearing loss was related to active service.  
That is the key question in this claim, and the rating 
decision - as well as the February 2000 statement of the case 
and the June 2000 supplemental statement of the case - 
informed the veteran that evidence of relationship between 
the left ear hearing loss and active service was needed to 
substantiate his claim.  Moreover, in an April 1999 letter, 
the veteran was informed that he could submit evidence 
showing a relationship between his left ear hearing loss and 
active service.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
March 1999 rating decision, the April 1999 letter, the 
February 2000 statement of the case, and the June 2000 
supplemental statement of the case informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO made reasonable efforts to obtain 
the private treatment records that the veteran authorized VA 
to obtain.  The RO informed the veteran in the February 2000 
statement of the case of the efforts made to obtain such 
records.  As for service medical records, the veteran 
reported that he never sought treatment for hearing loss 
during service.  Therefore, additional service medical 
records did not have to be obtained.  The veteran was also 
afforded two VA examinations, and a medical opinion was 
obtained regarding any relationship between the left ear 
hearing loss and active service.  

Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  Even though the RO initially found the 
claim of service connection for hearing loss to be not well 
grounded, the Board finds that it may proceed with a decision 
on the merits without prejudice to the veteran.  See Bernard 
v Brown, 4 Vet. App. 384, 393-94 (1993).  Accordingly, there 
is no need for the case to be remanded for the RO to consider 
it under the provisions of the new legislation.

The veteran has been totally deaf in his left ear since April 
1998, which was before he filed his claim for service 
connection.  The evidence shows that his total deafness was 
caused by some post-service event, probably a small focal 
infarct.  There is no evidence that his current total 
deafness is due to in-service noise exposure.  However, it 
appears that he had a left ear hearing loss prior to April 
1998, shown by the private audiograms.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  Additionally, the VA audiologist, 
who apparently reviewed the claims file, noted in a January 
2000 statement that the veteran had a high-frequency hearing 
loss in the left ear as of 1992.  Thus it is accepted that 
the veteran was shown to have a left ear hearing loss that 
met the requirements of 38 C.F.R. § 3.385 in 1992.  

Having determined that the veteran had left ear hearing loss 
disability prior to the onset of total left ear deafness in 
1998, the next question is whether such hearing loss was 
related to active service, including in-service noise 
exposure.  The veteran has asserted that he had noise 
exposure in service and that he had difficulty hearing in 
service.  Since the service qualification record states that 
the veteran was in combat in Italy, France and Germany, 
38 U.S.C.A. § 1151 is applicable.  The Board finds that the 
veteran has provided satisfactory lay evidence of an in-
service hearing difficulty consistent with circumstances, 
conditions or hardships of his service. See Collette, 82 F.3d 
at 393; Kessel, 13 Vet. App. at 17.  However, as for whether 
the in-service hearing difficulty was chronic or constituted 
hearing loss disability under 38 C.F.R. § 3.385, the veteran, 
as a lay person, is competent to report symptomatology but he 
is not qualified to state that any in-service hearing problem 
was a chronic hearing loss disability.  See Savage, 10 Vet. 
App. at 495-97; Espiritu, 2 Vet. App. at 494-95.  Therefore, 
the question is whether the hearing problem noted in service 
marked the onset of or is otherwise related to the current 
left ear hearing loss disability.  

As noted above, the standard for determining whether there is 
relationship between a combat-related injury and a current 
disability is whether the preponderance of the evidence is 
against a finding of such a relationship and not whether 
there is clear and convincing evidence to the contrary.  
Kessel, 13 Vet. App. at 17-19.  Relevant evidence shows that 
the veteran's hearing was normal in each ear on voice testing 
at separation from service.  Smith v. Derwinski, 2 Vet. App. 
137, 138,  140 (1994).  Moreover, in April 1998, the veteran 
reported having had a hearing problem only since 1990, and at 
a conference in April 2000 his wife told the decision review 
officer that she did not notice the veteran's hearing problem 
until the 1960s.  As to when the veteran first experienced a 
service connectable hearing disability, that is unknown 
inasmuch as the specific level of hearing loss can be 
accurately demonstrated only by audiological evaluation.  In 
this case, the initial audiological evaluation of record and 
the initial competent evidence of hearing disability was in 
1992, decades after service and after the cessation of any 
in-service noise exposure.  In light of the above, the 
evidence does not show a chronic left ear hearing loss 
disability during active service.  See 38 C.F.R. § 3.303(b) 
(2000).  Likewise, there is no competent evidence that the 
current left ear hearing loss disability, including the 
hearing loss disability prior to April 1998, was compensably 
manifested within one year of active duty.  See 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The remaining question is whether the current left ear 
hearing loss, including the chronic hearing loss disability 
prior to April 1998, is otherwise related to active service.  
To the extent that the veteran has alleged continuity of 
symptomatology, the record reflects that when he underwent a 
private geriatric assessment in April 1998, he reported 
having had a hearing problem since 1990 and his wife has 
indicated that she did not notice any hearing problem until 
the 1960s.  This evidence goes against any continuity of 
symptomatology of hearing impairment.  Additionally, while 
the veteran has reported in-service hearing loss in 
association with noise exposure from artillery fire, it is 
generally accepted that hearing loss due to noise exposure 
does not progress after cessation of the noise and that any 
progression of hearing loss after termination of noise 
exposure is from some other cause.  See Godfrey, 8 Vet. App. 
at 122 (citing P. W. Alberti, "Occupational Hearing Loss," 
in Diseases of the Nose, Throat, Ear, Head and Neck 1059 
(J.J. Ballenger, ed., 14th ed. 1991).  In this case, the 
veteran has described the symptoms of his hearing loss as 
progressive in nature, which he is competent to report.  See 
Falzone, 8 Vet. App. at 403.  Thus, this evidence gores 
against the claim that the current left ear hearing loss is 
related to service, including noise exposure. 

With regard to the two medical opinions addressing the 
etiology of the left ear hearing loss, Dr. Valcour's opinion 
is not straightforward as might be desired.  In his November 
1999 statement he indicated that the veteran's type of 
hearing loss was "not uncommonly" experienced by older 
people, thus indicating, in effect, that such hearing loss is 
commonly experienced by older people.  The veteran is now 
eighty years old.  Dr. Valcour also said that he did not feel 
it was possible to exclude exposure to loud noises, such as 
artillery, at a younger age as a possible contributing 
factor.  However, the fact that there may be a medical 
possibility of a relationship is not equivalent to the doctor 
expressing a belief that such a relationship exists.  While 
medical certainty is not required of for an opinion to be 
probative, the standard is one of more than mere possibility.  
Rather it is one of likelihood, i.e., whether it is at least 
as likely as not.  Evidence not meeting that standard adds 
little support to a claim.  The VA examiner also noted that, 
despite the 15/15 hearing at discharge, it was possible that 
some high-frequency hearing loss may have existed at that 
time; however, he was unable to provide any definitive answer 
to whether acoustic trauma in World War II was a contributing 
factor in the veteran's hearing loss.  That statement deals 
only with medical possibility and does not reflect the 
examiner's opinion that a relationship exists between the 
veteran's current left ear hearing disability and service.  
Accordingly, it is also of very limited probative value.

Additionally, there is no evidence that the article from U.S. 
News & World Report was written by someone with medical 
expertise.  Therefore, it is not a medical article or 
treatise.  See Espiritu, 2 Vet. App. at 494-95.  However, 
even if it were a medical article or treatise, it is still of 
limited probative value because it merely states that World 
War II veterans suffered hearing loss from noise exposure 
during target practice.  It does not address whether the 
veteran's current left ear hearing loss disability is related 
to any hearing loss during service.  Cf. Wallin, 11 Vet. App. 
at 514.

Accordingly, the Board concludes that preponderance of the 
competent and probative evidence shows that the veteran's 
current left ear hearing loss, including the hearing loss 
disability shown prior to the complete deafness in that ear, 
is not of service origin; that it was not compensably 
manifested within one year after active service; and that it 
is not otherwise related to active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

The Board notes that the RO granted service connection for 
right ear hearing loss disability on the same evidence.  
However, the Board has de novo review on the issue of service 
connection for left ear hearing loss and is not bound by the 
RO's determination on the issue of service connection for 
right ear hearing loss.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.101 (2000). 


Legal Criteria for the Claim of 
an Initial Compensable Rating for Right Ear Hearing Loss 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Evaluations of defective hearing range from zero percent 
disabling to 100 percent disabling based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
Level I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2000); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998) (effective prior to June 10, 1999); 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999) 
(38 C.F.R. § 4.85 was amended effective June 10, 1999, but 
with no substantive changes in the language with regard to 
hearing disabilities that are not considered "exceptional 
patterns of hearing impairment" under the amended 38 C.F.R. 
§ 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2000); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Number 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. § 4.85(f) 
(2000); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).  See also Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Compensation is only payable for the combination of 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
the nonservice-connected disability.  38 C.F.R. § 3.383 
(2000).  Prior to the enactment of 38 C.F.R. § 4.85(f), 
hearing loss in a nonservice-connected ear was considered 
normal hearing for purposes of computing the service-
connected disability rating, unless the claimant was totally 
deaf in both ears.  In other words, in the absence of total 
bilateral deafness, a hearing loss in a nonservice-connected 
ear was assigned Level I hearing.  VAOPGPREC 32-97 (Aug. 29, 
1997).  Thus, the new regulations resulted in no substantive 
changes with regard to the evaluation of a hearing loss in a 
nonservice-connected ear.

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis of the Claim for 
a Compensable Rating for Right Ear Hearing Loss

As for the duty to notify under the VCAA, the veteran was 
notified in the June 2000 supplemental statement of the case 
of the old and revised criteria for a higher rating under 
Diagnostic Code 6100.  Moreover, in the letter accompanying 
the June 2000 supplemental statement of the case, the veteran 
was informed that he could submit additional evidence on the 
issue on appeal.  The discussion in the supplemental 
statement of the case informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements, and VA has no outstanding 
duty to inform the veteran that additional information or 
evidence is needed.  

As for the duty to assist under the VCAA, the RO made 
reasonable efforts to obtain the private treatment records 
that the veteran authorized VA to obtain.  The RO informed 
the veteran in the February 2000 statement of the case of the 
efforts made to obtain such records, and the veteran was also 
afforded two VA examinations.  Thus, VA's duty to notify and 
assist the veteran has been satisfied and there is sufficient 
evidence of record to decide the claim.  Accordingly, there 
is no need for the case to be remanded for the RO to consider 
it under the provisions of the new legislation.

As noted above, effective June 10, 1999, during the pendency 
of this appeal, the Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating hearing loss disability.  See 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, the veteran he is entitled to application of 
the version most favorable to him.  However, the effective 
date of June 10, 1999, for the revised criteria prevents the 
application of those criteria prior to June 10, 1999.  Thus, 
prior to June 10, 1999, only the old criteria will apply, but 
from June 10, 1999, to the present the veteran is entitled to 
the application of the criteria most favorable to him.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); Karnas, 1 Vet. 
App. at 311.  As mentioned above, the RO provided notice to 
the veteran of, and also applied, the revised regulations in 
the June 2000 supplemental statement of the case and 
considered his claim under both the old and the new criteria.  
Thus, the Board finds that it may proceed with a decision on 
the merits, with consideration of the original and revised 
regulations, and without prejudice to the veteran.  See 
Bernard, 4 Vet. App. at 393-94.  The Board must also 
determine whether the old or new rating criteria are more 
favorable to the veteran.  VAOPGCPRC 3-2000 (April 10, 2000).

The September 1992 and January 1996 private audiograms are 
uninterpreted.  See Kelly, 7 Vet. App. at 474.  Additionally, 
there is also no indication that they were performed under 
similar testing circumstances as VA audiometric examinations, 
including use of the CNC word list as required for rating 
hearing disability.  Accordingly, the private results can not 
be used in rating the veteran's right ear hearing loss.  
Furthermore, Dr. Pang did not submit a copy of the actual 
results of the audiogram that was performed on April 29, 
1998.  Therefore, the Board will rate the veteran's right ear 
hearing loss based on data from the VA audiometric studies.

The veteran is not entitled to consideration under the 
amended 38 C.F.R. § 4.86 for the right ear because (1) he 
does not have a puretone threshold of 55 decibels or more in 
all four frequencies in that ear, and (2) he does not have a 
puretone threshold of 70 decibels or more at 2000 Hertz in 
that ear.  See 38 C.F.R. § 4.86 (2000).  Since hearing loss 
in the right ear does not show an exceptional pattern of 
hearing impairment, the revised criteria do not result in any 
substantive changes with regard to evaluating the veteran's 
hearing loss.  See 38 C.F.R. §§ 4.85, 4.86,  Diagnostic 
Code 6100 (2000); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100-6110 (1998).  Therefore, the amended criteria are not 
more favorable in this case.  See VAOPGCPRC 3-2000 (April 10, 
2000).

The September 1998 VA audiological evaluation revealed that 
the average puretone threshold for the right ear at the 
relevant frequencies was 69 decibels and that the speech 
recognition ability for that ear was 60 percent.  The average 
puretone threshold for the right ear on the May 2000 VA 
testing was 73 decibels, and the speech recognition ability 
for that ear was 66 percent.  The findings on those two 
examinations reflect Level VII hearing in right ear and, for 
VA purposes, Level I hearing in the nonservice-connected left 
ear.  Application of the rating schedule to those findings on 
audiometric testing results in a zero percent disability 
rating.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998) 
(effective prior to June 10, 1999).  In deciding this issue, 
the Board has evaluated the veteran's disability based on all 
evidence since June 29, 1998, the date of the receipt of the 
claim for right ear hearing loss, in keeping with Fenderson.  
However, staged ratings are not warranted by the facts of the 
case.



Extraschedular Consideration

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
awarded.  The governing norm in these cases is the following: 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  

The current zero percent evaluation under Diagnostic Code 
6100 encompasses a range of hearing acuity, including some 
degree of hearing impairment.  The percentages found in the 
Rating Schedule, however, are established by regulation to 
reflect the average impairment in earning capacity resulting 
from the various diseases and injuries and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  The current zero percent 
evaluation does not mean that the appellant has no impairment 
of earning capacity or difficulty in employment; it just 
means that the degree of impairment, or level of disability, 
is noncompensable.  In fact, Diagnostic Code 6100 provides a 
zero percent evaluation for even a greater degree of hearing 
loss than the veteran's.  In other words, the veteran could 
have worse hearing in his right ear and still meet the 
requirements for only a zero percent disability rating.

In order to warrant a compensable rating on an extraschedular 
basis it would have to be shown that the veteran's service-
connected hearing loss presents an unusual disability picture 
with such factors as frequent periods of hospitalization or 
marked interference with employment.  Clearly, his right ear 
hearing loss has not required frequent periods of 
hospitalization or, for that matter, frequent medical 
attention.  The veteran retired from a career as a real 
estate broker, but he still manages rental property and a 
corporation, and there is no indication that his right ear 
hearing loss has markedly interfered with employment or 
otherwise results in an unusual disability picture. 

ORDER

Service connection for left ear hearing loss is denied.

An initial compensable rating for right ear hearing loss is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

